This is a petition for a writ of certiorari, upon which, by stipulation of parties, the record is submitted, with the same effect as a return thereof, so that the whole matter may be brought before the court at once. The petition sets forth that on March 27, 1900, the petitioner applied to the license commissioners of Pawtucket for a license to sell liquor, for the year beginning May 1, 1900; that on April 24, 1900, said board of commissioners granted the license and placed the certificate therefor in the hands of the city treasurer; that on April 26, 1900, without notice to the petitioner, said board rescinded its vote granting the license, and the city treasurer thereupon returned the certificate.
The record shows that the license was granted April 24, 1900; that on April 26, 1900, it was "Moved and seconded that the vote giving a license to John McAloon, at 712 Prospect *Page 192 
street, be rescinded, for the reason that, upon investigation after granting the same, the premises were found not in conformity to the law, and the secretary instructed to obtain the license certificate from the city treasurer. So voted."
Upon the record the petitioner claims that the action of the board, rescinding the previous vote granting the license, was illegal, because the board acted without notice to the petitioner, and because it had no further jurisdiction of the matter after the vote granting the license had been passed.
The petitioner relies upon the decision of this court, not reported, in R.I. Perkins Co. v. Cumberland, June 8, 1895, M.P. 2370. In that case the return showed that in April, 1895, a license was granted to Hagan, and after it had been granted a remonstrance was presented from land-owners, under the statute. The petitioner claimed that, as the remonstrance was filed within the hour appointed for the hearing, it was in time to prevent the granting of the license, relying upon Brown v. Carroll,16 R.I. 604, which was a case of entry of a writ in a justice court, upon which no action of the court could be taken until after entry. No action was taken on the remonstrance on that day, but on May 1, 1895, the day on which the license was to take effect, the board rescinded its action. The court held that the board, by not annulling its action and continuing the case when the protest was filed, had lost jurisdiction of the matter. The rescript said: "The basis of the proceeding was the application for the license, not the remonstrance, and, though the presentation of the remonstrance was within an hour from the time fixed for the meeting of the commissioners, action had already been taken before its presentation.
The case, therefore, showed that as there was no remonstrance when action was taken there was no error in the action of the board, and the board, not having recognized the remonstrance, could not, upon that ground, rescind previous action legally taken and completed.
We need not consider, in this case, the right of the board to change its action before the time when it takes effect, because *Page 193 
upon another ground we think it is quite clear that the petitioner is not entitled to the writ.
Gen. Laws cap. 102, § 5, says: "No license shall be issued for the sale of intoxicating liquors in any place, except licensed taverns, where a dwelling-house, or place used as a dwelling-house, is connected therewith from within such licensed place; and no license shall be granted for the sale of intoxicating liquors in any place, except licensed taverns, to which an entrance shall be allowed other than directly from a public traveled way."
If the place in question did not conform to these requirements, the board had no jurisdiction to grant a license. Its action was void. To hold that by granting a license, in such a case, it had lost its jurisdiction, and its action could neither be rescinded nor reviewed on certiorari, would be to hold that its action must stand, even though it is directly contrary to the statute. The purpose of certiorari is to bring the record of an inferior tribunal before a higher court, to examine whether jurisdiction existed in the lower court, and whether its proceedings were regular. Spelling on Extr. Rel. § 1891.
Suppose the board had no right to rescind its vote; still the record shows that the board had no right to pass it. Upon the facts stated in the record the petitioner had no right to a license, and, hence, he has not been harmed. As said by Gray, C.J., in Farmington v. County Commr's, 112 Mass. 206: "A writ of certiorari is in the nature of a writ of error. . . . The court is bound to determine, upon an inspection of the whole record, whether the proceedings are legal or erroneous."
The writ will not be granted for the correction of merely harmless, technical, or formal errors, which are not shown to have resulted prejudicially or to have caused substantial injustice to the relator; 4 Ency. Pl. and Pr. 34 f.n. 1.
The matter to be determined is substance and not form. If the error is such that it does not affect the substantial justice of the case, but is in the forms of procedure only, the *Page 194 
writ will be refused. 2 Spelling Extr. Rel. § 1897. It is also stated that it will not be granted to correct a harmless error. See Keenan v. Goodwin, 17 R.I. 649. If the petitioner has no right to a license, as appears by the record, he is not harmed by its refusal, even though the board had not the technical right to pass the rescinding vote. The case, therefore, comes down to the question of fact whether the allegation of the record that the place did not conform to the statute was true. If so, the vote granting the license was void, and the court will not interfere to quash the rescinding of a void vote. Under our practice an inferior court, whose jurisdiction depends upon a question of fact, does not acquire an absolute jurisdiction by an erroneous decision of the fact. Hence, we have held that a question of fact relating to jurisdiction is reviewable in this court. Lonsdale
v. License Commr's, 18 R.I. 5.
As no question is made that the fact is not as stated in the record, the petition for the writ must be dismissed.